In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Queens County (Tally, J.), dated April 3, 2012, as, after fact-finding and dispositional hearings, upon finding that she permanent ne*547glected the subject child, terminated her parental rights and transferred custody and guardianship of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that it was in the child’s best interests to terminate the mother’s parental rights and free the child for adoption by his foster mother, who also cares for and intends to adopt the child’s sibling, is supported by a preponderance of the evidence (see Matter of Jewels E.R. [Julien R.], 104 AD3d 773 [2013]; Matter of Adam L. [Marie L.-K.], 97 AD3d 581, 582 [2012]; Matter of Jonathan B. [Linda S.], 84 AD3d 1078, 1080 [2011]). Contrary to the mother’s contention, a suspended judgment was not warranted, despite the mother’s recent progress and efforts to avail herself of the services offered to her, because the child has bonded with the foster mother who has consistently provided for his specialized needs and cared for him for most of his life (see Matter of Walter D.H. [Zaire L.], 91 AD3d 950, 951 [2012]; Matter of Angelica W. [Dorothy W.], 80 AD3d 772, 773 [2011]). Angiolillo, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.